Citation Nr: 1214684	
Decision Date: 04/23/12    Archive Date: 05/03/12

DOCKET NO.  05-18 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to service-connected posttraumatic stress disorder (PTSD) with alcohol abuse.

2.  Entitlement to service connection for a cardiovascular disability, to include coronary artery disease (CAD), and as secondary to service-connected PTSD with alcohol abuse.

3.  Entitlement to service connection for a neurological disorder, to include migraine headaches, and as secondary to service-connected PTSD with alcohol abuse.

4.  Entitlement to service connection for a musculoskeletal disability, to include degenerative joint disease of the lumbar spine, bilateral shoulders, cervical spine, and right wrist, and as secondary to service-connected PTSD with alcohol abuse.

5.  Entitlement to service connection for a respiratory disability, to include chronic obstructive pulmonary disease (COPD), and as secondary to service-connected PTSD with alcohol abuse.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney


ATTORNEY FOR THE BOARD

M. Riley, Counsel 

INTRODUCTION

The Veteran served on active duty from April 1951 to February 1953.  This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2004 and April 2004 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

The Board remanded the case for further action by the originating agency in April 2008 and September 2009.  The case has now returned to the Board for further appellate action.

When the case was remanded by the Board, the issues on appeal included entitlement to service connection for chronic substance abuse and a gastrointestinal disability.  These claims were granted in an October 2011 rating decision.  The award of service connection represents a full grant of the benefits sought with respect to these claims, and they are no longer before the Board.  

The Veteran also recently filed new claims for entitlement to an earlier effective date for the award of service connection for PTSD and entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).  These claims were withdrawn in January and February 2012 statements from his representative.  They are therefore not currently before the Board. 

In July 2010, the Veteran requested additional compensation based on special monthly compensation (SMC).  This issue has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus is etiologically related to service-connected PTSD with alcohol abuse. 

2.  The Veteran's cardiovascular disability, diagnosed as CAD, is etiologically related to service-connected PTSD with alcohol abuse. 

3.  The Veteran's neurological disability, diagnosed as recurring migraine headaches, is etiologically related to service-connected PTSD with alcohol abuse. 

4.  Degenerative disc disease and osteoarthritis of the lumbar spine were not incurred during service or until many years after discharge and are not etiologically related to active duty service or a service-connected disability.  

5.  Degenerative joint disease of the bilateral shoulders is etiologically related to service-connected PTSD with alcohol abuse.

6.  Degenerative disc disease and osteoarthritis of the cervical spine were not incurred during service or until many years after discharge and are not etiologically related to active duty service or a service-connected disability.  

7.  Degenerative joint disease of the right wrist was not incurred during service or until many years after discharge and is not etiologically related to active duty service or a service-connected disability.  

8.  The Veteran's respiratory disability, currently diagnosed as COPD, was not incurred during service or until many years after discharge and is not etiologically related to active duty service or a service-connected disability.  


CONCLUSIONS OF LAW

1.  Service connection for diabetes mellitus is warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

2.  Service connection for a cardiovascular disability, diagnosed as CAD, is warranted.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310.

3.  Service connection for a neurological disability, diagnosed as recurring migraine headaches, is warranted.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310.

4.  Degenerative disc disease and osteoarthritis of the lumbar spine were not incurred or aggravated during active duty service and are not proximately due to or the result of a service-connected disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310.

5.  Service connection for degenerative joint disease of the bilateral shoulders is warranted.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310.

6.  Degenerative disc disease and osteoarthritis of the cervical spine were not incurred or aggravated during active duty service and are not proximately due to or the result of a service-connected disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310.

7.  Degenerative joint disease of the right wrist was not incurred or aggravated during active duty service and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310.

8.  A respiratory disorder, currently diagnosed as COPD, was not incurred or aggravated during active duty service and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he incurred multiple disabilities as secondary to service-connected PTSD, or in the alternative, that they are due to active duty service.  As a preliminary matter, the Board notes that the Veteran had a period of military service from February 1954 to May 1955 with the United States Marines.  His discharge from the second period of service was characterized as conditions other than honorable based on bad conduct and conviction by a special court martial of multiple offenses.  The character of the Veteran's discharge during his second period of service is a bar to the award of VA benefits.  38 C.F.R. §§ 3.1(d), 3.12 (2011).  Thus, the Board will limit itself to consideration of whether service connection is warranted for the disabilities on appeal based solely on the Veteran's period of active duty service from April 1951 to February 1953.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  
For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, such as arthritis, cardiovascular-renal disease, and diabetes mellitus are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

Service connection is also provided for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  The Court of Appeals for Veterans Claims (Court) has held that service connection can be granted under 38 C.F.R. § 3.310, for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  

VA amended 38 C.F.R. § 3.310 to incorporate the holding in Allen with additional requirements that there be medical evidence created prior to the claimed aggravation showing the baseline of the disability prior to aggravation.  38 C.F.R. § 3.310(a)(b) (2008); 71 Fed. Reg. 52,744-52,747 (Sept 7, 2006) (effective October 10, 2006).  The new regulation imposes additional burdens and could have retroactive effects.  Hence, the Board will apply the old version of the regulation as the Veteran's claims for service connection were received prior to the change in the regulation.  See Princess Cruises v. United States, 397 F.3d 1358 (Fed. Cir. 2005); cf. Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008).


Diabetes Mellitus

The Veteran contends that he incurred diabetes mellitus as secondary to service-connected PTSD.  Post-service treatment records document treatment for diabetes since January 2004 at the Topeka VA Medical Center (VAMC).  The Veteran was diagnosed with diabetes mellitus upon VA examinations conducted in June 2008, February 2010, and February 2011.  The record therefore demonstrates the presence of a current disability. 

The Board finds that the preponderance of the evidence also establishes an etiological relationship between the Veteran's diabetes mellitus and service-connected PTSD.  The February 2010 VA examiner provided an opinion in favor of the claim, concluding that PTSD and chronic alcohol abuse caused progressive problems with the Veteran's insulin metabolism and high catecholamine levels.  The examiner also noted that problems with glycemic control in the setting of chronic stress are well established in the medical literature.  The Veteran has also submitted copies of several articles and studies indicating that a relationship may exist between diabetes and PTSD.  

Although the record also contains some VA medical opinions against the claim, the negative opinions of the February 2011 and December 2011 VA examiners were limited to consideration of whether the Veteran's alcohol abuse alone was the cause of diabetes mellitus.  They did not discuss whether the Veteran's diabetes was related to service-connected PTSD.  Furthermore, the June 2008 VA examiner who found that diabetes was not caused or aggravated by PTSD in a July 2008 addendum report, did not provide any basis for the stated opinion.  The Board finds that the positive opinion of the February 2010 VA examiner is more probative as it includes a well-supported rationale and considered the Veteran's service-connected PTSD as a possible cause of his diabetes.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  Therefore, the balance of the evidence is in favor of a finding that the Veteran's diabetes mellitus is due to PTSD.  Thus, all the elements necessary for establishing service connection are met in this case and the Veteran's claim for service connection for diabetes mellitus on a secondary basis is granted.


Cardiovascular Disability

The Veteran contends that he incurred a cardiovascular disability due to stress and anxiety from his service-connected PTSD with alcohol abuse.  The record shows that he was treated at the Topeka VAMC in October 1973 for a myocardial infarction and arteriosclerotic heart disease.  He continued to receive treatment for chest pain, and in May 1996 experienced a second heart attack and underwent a stent placement.  In July 2002, the Veteran was provided a cardiac catheterization following complaints of dizziness that indicated hemodynamically insignificant CAD.  He has continued to receive treatment for CAD and was diagnosed with the condition during VA examinations in June 2008, February 2010, and February 2011.  The record therefore demonstrates the presence of a current disability. 

The Board also finds that the evidence establishes a link between the Veteran's CAD and service-connected PTSD with alcohol abuse.  The February 2010 VA examiner provided a medical opinion stating that the Veteran's CAD was related to PTSD as the psychiatric disorder caused high stress, recurring stressors, nightmares, tachycardia, and high carecholamine levels.  The examiner noted that there was ample evidence in the medical literature of a relationship between PTSD and heart disease, and the Board notes that the Veteran has submitted copies of various articles and studies noting that people with PTSD are at higher risk for cardiac disease.  Additionally, the Veteran's treatment records indicate a relationship between his CAD and PTSD.  Following his first heart attack in 1973, the Veteran was admitted numerous times to various VA facilities for recurrent complaints of chest pain accompanying periods of emotional distress.  In April 1988, he was also noted to experience panic attacks and cardiac palpitations due to psychiatric problems.  

Although the record contains other VA medical opinions against the Veteran's contentions, the Board finds that they are outweighed by the evidence in favor of the claim.  Two VA opinions against the claim, provided by VA examiners in February 2010 and February 2011, only addressed whether a link existed between the Veteran's CAD and his history of alcohol abuse, and did not mention his service-connected PTSD.  The probative value of the negative opinion issued by the June 2008 VA examiner is also reduced as the examiner found that current medical literature did not address CAD as directly due to or caused by PTSD.  As noted above, the Veteran has submitted several studies that show a possible link between cardiovascular disorders and PTSD.  However, the June 2008 VA examiner did not reference any specific studies in his report and did not provide more than a vague supporting rationale for the stated conclusion.  

Accordingly, the Board finds that the evidence establishes a nexus between the Veteran's CAD and PTSD and service connection for the disability is granted.  


Neurological Disability

The Veteran contends that he incurred a neurological disability, characterized as periods of dissociation and recurring headaches, due to service-connected PTSD with alcohol abuse.  In the alternative, he contends that his headaches were a result of a head injury during active duty service in Korea when he was hit in the head with a railroad tie following an explosion in 1951.

The evidence clearly establishes a current neurological disability of recurring migraine headaches.  Headaches were diagnosed by VA examiners following examinations conducted in June 2008, February 2010, and February 2011 and were characterized as migraines by the February 2010 VA examiner.  The record also contains evidence of a link between the Veteran's migraines and service-connected PTSD.  The February 2010 VA examiner provided an opinion in support of the claim, concluding that the Veteran's migraines were due to PTSD, and the Board notes that the Veteran has reported a history of headaches associated with nervousness as far back as December 1964, when his original claim for service connection for a psychiatric disorder was received.  The record also contains an internet article from the New York Headache Center noting that a recent study indicated that patients and soldiers with PTSD were more likely to have chronic migraines then those without the disorder.  

The Board acknowledges that the record contains some medical evidence against the claim, but notes that the negative medical opinions provided by the February 2011 VA examiner and December 2011 VA nurse practitioner were limited to consideration of whether the Veteran's headaches were incurred due to substance abuse alone.  The provided opinions did not address whether the Veteran's headaches were due to chronic PTSD and its accompanying stress and nightmares-which formed the basis for the February 2010 opinion in support of the claim.  The June 2008 VA examiner also provided an opinion against a link between the Veteran's headaches and PTSD, but the Board finds that the competent evidence in support of the claim is at least in equipoise and will resolve reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, service connection for recurring migraines is granted as secondary to service-connected PTSD with alcohol abuse. 

The Board notes that the record contains some evidence of other neurological complaints, but does not contain evidence linking these complaints to service or a service-connected disability.  The Veteran was diagnosed with mild ulnar neuropathy at the left elbow by a VA physician in March 2005, but the condition was associated with pressure on the elbow while the Veteran used his computer.  Additionally, the Veteran reported to the June 2008 VA examiner that he experienced periods of disorientation and short term forgetfulness.  The examiner noted that a November 2007 brain MRI showed age-related cortical atrophy, and found that the Veteran's complaints were associated with service-connected PTSD.  The Veteran's PTSD is currently rated under Diagnostic Code 9411 and the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).  The 100 percent evaluation assigned to the Veteran's PTSD encompasses impairment to thought processes and communication, disorientation, and memory loss.  The evidence does not establish neurological complaints that are separate and distinct from those contemplated by the rating assigned to the PTSD with alcohol abuse.  Hence, service-connecting and rating a second disability manifested solely by periods of disassociation would result in pyramiding, i.e., the evaluation of the same disability under different diagnoses.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259 (1994).  Accordingly, the Board concludes that the Veteran does not have a neurological disability other than recurring migraines that is due to a service-connected disability or active duty service.  


Musculoskeletal Disabilities

Lumbar Spine

The Veteran contends that he incurred a disability of the lumbar spine due to an injury during active duty service.  He reported during the February 2011 VA examination that his hurt his back in the 1950s while serving in Korea when he was run over by a tank while sheltering in a shallow hole.  He also reported having low back pain since the in-service injury.  Service treatment records are negative for complaints or treatment for a low back condition, and the Veteran's spine was normal at the February 1953 separation examination.  The Veteran's spine was also normal at the May 1955 separation examination conducted during the Veteran's second period of military service.  

The post-service treatment record shows that the Veteran was first treated for low back pain in January 1978 at the Topeka VAMC.  At that time, he reported having slipped and fallen on ice and an X-ray showed some narrowing of the L4-L5, and L5-S1 portions of the spine.  Private treatment records from March 1989 and August 1989 also show that the Veteran reported falling and injuring his back in the summer of 1988.  He was diagnosed with lumbar degenerative disc disease and osteoarthritis upon VA examination in February 2011 and continues to receive treatment for low back pain at the Topeka VAMC.  Although service records do not document any injuries to the Veteran's back during service, he is competent to report that such an injury occurred.  Resolving reasonable doubt in his favor, the Board finds that the first two elements of service connection-a current disability and in-service injury-are demonstrated. 

Regarding the third element of service connection, a nexus between the Veteran's current disability and the in-service injury, the Board notes that service records do not indicate such a link.  No chronic conditions were noted on the February 1953 separation examination.  There is also no evidence of arthritis of the lumbar spine within a year from the Veteran's separation from active duty service to allow for service connection on a presumptive basis.  See 38 C.F.R. § 3.307, 3.309.  In fact, the earliest evidence of complaints related to low back dates from January 1978.  The absence of any clinical evidence for decades after service weighs the evidence against a finding that the Veteran's degenerative joint disease was present in service or in the year immediately after service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Veteran has also reported that he experienced low back pain ever since an injury during service.  Lay statements, such as those made by the Veteran reporting a continuity of symptomatology, are considered to be competent evidence when describing the features or symptoms of an injury or illness.  Falzone v. Brown, Vet. App. 398 (1995).   However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In this case, the Board finds that the Veteran's reported history of continuous low back pain is not credible.  While he reported that he injured his back during active duty, service records do not document any back injuries or complaints of back pain.  The Veteran did not report any back pain during separation examinations in 1953 or 1955 and service records show treatment for multiple other conditions such as nosebleeds and left hand and finger injuries.  

In addition, the Veteran never reported the incurrence of a back injury during service until February 2011, after his claim for compensation was received by VA and decades after his separation from active duty.  The Board finds that the Veteran's statements and history made for compensation purposes more than 60 years after his separation from active duty are not credible in light of the complete absence of complaints or treatment for decades after service.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (holding that lay statements were not rendered insufficient by the absence of confirming medical evidence, but that the evidence could serve to support a finding that lay statements were not credible).
Furthermore, his treatment records contain many inconsistencies and contradict his more recent reports of an in-service back injury.  In January 1978, the Veteran was first treated for back pain and at that time stated that he had slipped on ice and hurt his back.  Similarly, while undergoing treatment at the private facilities in March and September 1989, the Veteran dated the onset of back pain to a fall while he was fishing in the summer of 1988.  The Veteran also stated to a private doctor in August 1989 that he first experienced back problems when he fell from a pole in 1953 after his separation from active duty, but was soon able to return to work.  The Veteran also specifically stated during a June 1992 VA psychiatric examination that he did not experience any injuries or hospitalizations during his active duty service in Korea.  These statements, given in the context of contemporaneous medical treatment, directly contradict the Veteran's more recent reports of constant back pain since service.  The Board finds that the lack of documentation during service, the failure to report an in-service injury until 60 years after service, and the many inconsistencies in his reported history render the Veteran's account of a continuity of low back symptoms since service not credible.  

There is also no competent evidence of a nexus between the Veteran's lumbar spine disability and active duty service or service-connected PTSD with alcohol abuse.  The only medical opinions of record, those of the February 2011 VA examiner and a December 2011 VA nurse practitioner, weigh against the claim for secondary service connection.  The Veteran has not provided any competent evidence in support of his claim; while he has submitted some articles that note an increased risk for musculoskeletal disabilities in patients with PTSD, these articles only contain vague and general conclusions without the necessary degree of certainty necessary to afford them any significant probative value.  See Wallin v. West, 11 Vet. App. 509 514 (1998); Sacks v. West, 11 Vet. App. 314, 317 (1998) (standing alone, treatise evidence must discuss generic relationships with a degree of certainty such that there is at least plausible causality based upon objective facts); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) ("generic statement about the possibility of a link between chest trauma and restrictive lung disease . . . [is] too general and inconclusive ...").  

The Board has also considered the Veteran's statements linking his low back disability to service and service-connected PTSD, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to report observable symptoms, such as the onset of back pain, but as discussed above finds that the Veteran's history of continuous symptoms since service is not credible.  The Board also finds that his opinion as to the cause of his low back pain simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).

In sum, the post-service medical evidence of record shows that the first evidence of the Veteran's claimed disability was many years after his separation from active duty service.  In addition, there is no competent evidence that the Veteran's degenerative disc disease and osteoarthritis of the lumbar spine is related to his active service or service-connected PTSD with alcohol abuse.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim, and it is therefore, denied.  38 U.S.C.A. § 5107(b) (West 2002).


Cervical Spine and Shoulders 

The Veteran contends that he incurred chronic disabilities of the cervical spine and bilateral shoulders due to service-connected PTSD with alcohol abuse.  During VA examinations in November 2009 and February 2010, the Veteran reported that he incurred injuries to his neck and shoulders during a particularly violent nightmare and flashback.  He was diagnosed with degenerative joint disease of the cervical spine and shoulders during the VA examinations and has undergone treatment at the Topeka VAMC for his cervical spine and right shoulder.  The record therefore establishes the presence of current cervical spine and shoulder disabilities.  

The Veteran's VA treatment records verify that he has incurred injuries due to his shoulders due to nightmares and flashbacks.  In February 2003, he was treated at the Topeka VAMC for complaints of right shoulder pain following an injury that occurred during a nightmare when he became tangled in his window blinds.  He was treated with physical therapy and a September 2003 MRI indicated supraspinatus tendinitis and mild degenerative changes of the right shoulder.  The Veteran reported other similar acute injuries of the arm, head, and leg due to nightmares and flashbacks in June 2003.  

With respect to the Veteran's bilateral shoulders, the record contains competent evidence of a link between the disabilities and service-connected PTSD with alcohol abuse.  A VA physician who examined the Veteran in November 2009 and February 2010 provided medical opinions in support of the claim, finding that the Veteran's bilateral shoulder condition was the result of trauma from his severe, recurring, and violent PTSD nightmares and associated sleep behavior disorder.  Although the June 2008 VA examiner found that the Veteran's shoulder problems were not due to PTSD, the Board notes that the examiner did not consider whether the Veteran's degenerative joint disease was the result of trauma incurred during nightmares and flashbacks.  The June 2008 VA examiner did note, however, that the arthritic shoulder changes could be due to previous trauma.  The Board therefore finds that service connection for bilateral degenerative changes of the shoulders is warranted as secondary to service-connected PTSD with alcohol abuse.  

Regarding the Veteran's cervical spine disability, the evidence establishes that this condition was not incurred as a result of service-connected PTSD or active duty service.  Although the Veteran contends that it was the result of injuries incurred during PTSD-related nightmares and flashbacks in 2003, the earliest evidence of cervical spine arthritis dates from many years earlier when the Veteran was treated for neck pain at the Topeka VAMC in January 1986.  At that time, he reported the onset of neck pain three to four months earlier and a diagnosis of cervical osteoarthritis was rendered.  Similar findings were made during a March 1986 hospitalization when encroachment of the C5 cervical root was also indicated.  
More recent VA treatment records also show that the Veteran has not undergone treatment for cervical complaints associated with PTSD-related trauma.  As noted above, the Veteran was treated several times in 2003 after injuring his shoulder, head, and leg, but there are no records documenting complaints of a neck injury following a PTSD-related nightmare or flashback. 

The November 2009 and February 2010 VA examiner also provided an opinion in support of the Veterans claim for secondary service connection, but with respect to the cervical spine disability, the Board finds that these medical opinions are not very probative.  The VA examiner noted in each examination report that the Veteran's complete records were not reviewed prior to the examination, and only the most recent treatment records were considered.  The failure to consider the Veteran's earlier records is of particular importance with this claim, as the claims file clearly indicates treatment for a cervical spine disability decades before the Veteran's more recent trauma due to nightmares and flashbacks.  The Court has held that the probative value of an opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In this case, the opinions of the VA examiner were not based on an accurate presentation of the facts and history of the case, and are of little probative value.   

The Board finds that the other competent evidence of record, including the treatment records dating from January 1986 and the negative opinions provided by the June 2008, February 2011, and December 2011 VA examiners outweighs the evidence in support of the claim.  The Board also finds that the Veteran's statements regarding the history of his cervical spine problems provided in 1986 in the context of contemporaneous medical treatment are more credible than those provided years later for compensation purposes.  Finally, the record is completely negative for evidence associating the Veteran's cervical spine condition with active duty service.  Therefore, the evidence establishes that the Veteran's cervical spine disability, diagnosed as degenerative disc disease and degenerative joint disease, is not caused or aggravated by service-connected PTSD with alcohol abuse and the claim is denied.  


Right Wrist

The Veteran contends that he incurred a disability of the right wrist as a result of active duty service.  During a VA examination in June 2008, he reported that he received a gunshot wound to the right arm in 1951 while in Korea.  He also stated during the November 2009 VA examination that his right wrist was lacerated in November 1951 and was treated but not recorded in his service record.  Service records are negative for complaints or treatment related to the Veteran's right wrist or arm, and his upper extremities were normal at the February 1953 separation examination.  

Post-service VA and private treatment records do not document treatment for a right wrist disability, but the Veteran was diagnosed with right wrist degenerative joint disease by the June 2008 VA examiner.  In addition, although service records do not document any injuries to the right wrist during service, the Veteran is competent to report that one occurred.  Resolving reasonable doubt in his favor, the Board finds that the first two elements of service connection-a current disability and in-service injury-are demonstrated.  

With respect to a nexus between the Veteran's right wrist condition and service, the Board notes that the Veteran has not reported a continuity of symptoms since service.  The history he has provided is to the effect that he injured his wrist in 1951 while serving in Korea, but was not diagnosed with a chronic disability until June 2008, almost 60 years later.  The absence of any clinical evidence both during and for decades after service weighs against a finding that the Veteran's right wrist arthritis was present for the many years between service and his more recent complaints.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The record is also negative for competent medical evidence of a link between the Veteran's right wrist disability and active duty service or a service-connected disability.  The June 2008 VA examiner provided a medical opinion against the claim for secondary service connection, and the Veteran has not provided any competent evidence in support of his claim.  The Board has considered the statements of the Veteran connecting his right wrist disability to service, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to report observable symptoms, such as the onset of right wrist pain, but finds that his opinion as to the etiology of his wrist arthritis simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  

As there is no evidence of the claimed disability until years after service or competent evidence of a nexus between the Veteran's right wrist degenerative joint disease and active duty service or service-connected PTSD with alcohol abuse, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002)


Respiratory Disability

The Veteran was diagnosed with COPD at the Topeka VAMC in May 2001 and has continued to undergo treatment for the disability.  COPD was also diagnosed upon VA examinations conducted in June 2008, February 2010, and February 2011 and the Board finds that the record establishes the presence of a current respiratory disability diagnosed as COPD.  

Although the Veteran has contended that his COPD was incurred due to his service-connected PTSD with alcohol abuse, the record does not contain competent medical evidence of a causal link between the two disabilities.  The three VA examiners who examined the Veteran and reviewed his pertinent history and medical records provided medical opinions against the claim.  The VA examiners noted that the Veteran began smoking at the age of 12 and quit in approximately 1991.  They all found that his current COPD was due to smoking rather than any aspect of the service-connected PTSD with alcohol abuse.  
The Board has considered the statements of the Veteran linking his COPD to service-connected PTSD with alcohol abuse.  Although the Veteran is competent to report observable symptoms, such as shortness of breath, his opinion as to the cause of the symptoms simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  His lay statements are also outweighed by the competent medical evidence of record, including the three medical opinions of the June 2008, February 2010, and February 2011 VA examiners.  Service connection for COPD is therefore not warranted on a secondary basis. 

Turning to whether service connection is warranted on a direct basis, the Veteran has not contended that he experienced any injury or treatment for a respiratory disability during active duty.  His service records are negative for evidence of a respiratory condition and a chest X-ray was normal at the February 1953 separation examination.  

 In addition, the record does not demonstrate the presence of a nexus between the Veterans's current COPD and any incident of active duty service.  He first complained of shortness of breath and was diagnosed with COPD many years after his discharge from active duty and has not reported a continuity of symptoms.  There is also no competent medical evidence of a link between the Veteran's disability and active duty service.  

In sum, the post-service evidence of record shows that the first evidence of the Veteran's COPD was many years after his separation from active duty.  In addition, the competent medical evidence establishes that the Veteran's COPD was not incurred secondary to the service-connected PTSD with alcohol abuse or active service.  The Board therefore concludes that the evidence is against a nexus between the Veteran's claimed disability and a service-connected disability or active duty service.  Accordingly, the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b) (West 2002).


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

VA has substantially satisfied the duties to notify and assist with regards to the claims for entitlement to service connection for diabetes mellitus, CAD, recurring migraines, and a bilateral shoulder disability.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to grant the claims.  

Regarding the other service connection claims on appeal, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) regarding direct and secondary service connection was furnished to the Veteran in May 2008 and July 2008 letters.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claims in the May 2008 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice should be given before an initial AOJ decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  While complete VCAA notice was provided after the initial adjudication of the claims, this timing deficiency was remedied by the issuance of VCAA notice followed by readjudication of the claims.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The claims were most recently readjudicated in the January 2012 SSOC.  Therefore, any timing deficiency has been remedied.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for getting an examination under the VCAA is low.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Board acknowledges that the Veteran has not been afforded VA examinations or medical opinions in response to the claims for entitlement to service connection for disabilities of the lumbar spine and right wrist on a direct basis.  As discussed above, the record does not contain competent evidence of an association between the Veteran's claimed disabilities and active duty service.  The Board has considered the Veteran's statements regarding a link between service and the claimed low back and right wrist disabilities, but has determined that he is not competent to provide a medical opinion concerning medical etiology in this case.  In addition, the Veteran's reports of a continuity of low back symptoms since service are not credible.  Therefore, any additional VA examinations or medical opinions are not required by the duty to assist. 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to service connection for diabetes mellitus as secondary to service-connected PTSD with alcohol abuse is granted. 

Entitlement to service connection for a cardiovascular disability, diagnosed as CAD, as secondary to service-connected PTSD with alcohol abuse is granted.

Entitlement to service connection for a neurological disability, diagnosed as recurring migraine headaches, as secondary to service-connected PTSD with alcohol abuse is granted.

Entitlement to service connection for degenerative disc disease and osteoarthritis of the lumbar spine to include as secondary to service-connected PTSD with alcohol abuse is denied.

Entitlement to service connection for degenerative joint disease of the bilateral shoulders as secondary to service-connected PTSD with alcohol abuse is granted.

Entitlement to service connection for degenerative disc disease and osteoarthritis of the cervical spine to include as secondary to service-connected PTSD with alcohol abuse is denied.

Entitlement to service connection for degenerative joint disease of the right wrist to include as secondary to service-connected PTSD with alcohol abuse is denied.

Entitlement to service connection for a respiratory disability, diagnosed as COPD, 



to include as secondary to service-connected PTSD with alcohol abuse is denied. 



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


